Citation Nr: 0935035	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  06-13 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for a skin disability.

5.  Entitlement to service connection for a bilateral foot 
disability.

6.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to February 
1956.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the benefits sought on appeal.  In April 
2009, these matters were remanded by the Board for further 
development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a lumbar 
spine disability, cervical spine disability, a skin disorder, 
and bilateral knee disability are REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed 
psychiatric disability.

2.  The Veteran does not have a currently diagnosed bilateral 
foot disability.


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disability is not 
warranted. 38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002) 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).
2.  Service connection for a bilateral foot disability is not 
warranted. 38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002) 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2008).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In November 2004, prior to the initial adjudication of the 
claims, the Veteran was notified of the evidence not of 
record that was necessary to substantiate the claims.  He was 
told that he needed to provide the names of persons, agency, 
or company who had additional records to help decide his 
claims.  He was informed that VA would attempt to obtain 
review his claims and determine what additional information 
was needed to process his claims, schedule a VA examination 
if appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in May 2006 should his service connection claims be 
granted.  It is therefore inherent in the claims that the 
Veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service treatment records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).
In this case, the Veteran's identified and authorized post-
service treatment records relevant to the issues on appeal 
have been requested or obtained.  However, the record does 
not contain the Veteran's service treatment records.  In 
December 2004, the National Personnel Records Center (NPRC) 
reported that the service treatment records were presumably 
destroyed in a fire.  In February 2005, the RO informed the 
Veteran that the NPRC indicated that his service treatment 
records were presumably destroyed in a fire and could not be 
located and asked him to provide additional evidence in 
support of his claim, including service treatment records or 
documents that could substitute for service treatment 
records.  However, in March 2005 the Veteran responded that 
he did not have the service treatment records and could not 
provide any additional evidence in support of his claims.  In 
April 2005, the RO again informed that Veteran that they were 
unable to located his service treatment records.  In June 
2005, the RO issued a formal finding that all efforts to 
obtain the needed military information had been exhausted and 
that further efforts were futile based on those facts.  
Pursuant to the Board's April 2009 remand, the RO also 
requested records from the Social Security Administration 
(SSA).  However, in May 2009 the SSA indicated that the 
Veteran's file had been destroyed.  In cases such as this, VA 
has a heightened duty to explain its findings and conclusions 
and to consider carefully providing the benefit of the doubt 
to the claimant.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  Based on the formal findings of unavailability, the 
Board finds that further attempts to secure the Veteran's 
service treatment records would be futile.  The Board finds 
that VA is not obligated to provide examinations in this case 
because the evidence does not establish the presence of any 
current psychiatric or bilateral knee disabilities.  
38 C.F.R. § 3.159(c)(4).  Therefore, the available records 
and medical evidence have been obtained in order to make 
adequate determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service incurrence will be 
presumed for arthritis and psychoses if manifest to a degree 
of 10 percent or more within one year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases 
regarding the relevant evidence).


Bilateral Foot Disability

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a bilateral foot 
disability.  The evidence does not indicate that the Veteran 
currently has a bilateral foot disability.

The Veteran contends that he sustained nerve damage to his 
feet when he fell from a telephone pole during his service.

VA treatment records include a July 1999 neurological 
examination that is negative for any diagnosed neurological 
disability or disability of the feet.  A September 2003 
report reflects a diagnosis of athlete's foot, a 
dermatological condition.  Private treatment record include a 
January 2004 neurological examination that shows that deep 
tendon reflexes were 2+ and symmetrical with toes downgoing 
bilaterally.  However, the Veteran's VA and private treatment 
records are void of any diagnosed bilateral foot disability.

The Board has considered the Veteran's statements that he is 
entitled to service connection for a bilateral foot 
disability.  However, as a layperson, the Veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 
1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board acknowledges that the Veteran is competent to give 
evidence about current symptoms and what he experienced.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the 
Veteran's statements may be competent to support a claim for 
service connection where the events or the presence of 
disability, or symptoms of a disability are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  While 
the Veteran contends that he has bilateral foot injuries to 
include nerve damage, bilateral foot injuries are not subject 
to a lay diagnosis.  The Veteran can report symptoms of 
numbness.  However, those are subjective symptoms and not 
readily identifiable or apparent as clinical disorders in the 
way that varicose veins may be observed, objectively.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  In sum, the issue 
does not involve a simple diagnosis.  While the Veteran 
purports that he has a bilateral foot disability, the medical 
records are negative for any findings, complaints, or 
symptoms of a bilateral foot disability and there is no 
evidence establishing a diagnosis of a bilateral foot 
disability, including nerve damage.  The Veteran's statements 
alone are not sufficiently competent to establish either a 
medical diagnosis or medical nexus and a medical professional 
has not made this connection.  Thus, the Veteran's lay 
assertions are not competent or sufficient.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board finds that there are no post-service medical 
records that demonstrate that the Veteran currently has a 
diagnosed bilateral foot disability.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
38 U.S.C.A. § 1110.  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the 
absence of evidence showing a currently diagnosed bilateral 
foot disability, service connection cannot be granted.

In sum, the Board has carefully weighed the evidence of 
record, the statements of the Veteran, and the treatment 
records, in light of the applicable law, and finds that 
equipoise is not shown.  As the weight of medical evidence is 
against the Veteran's claim for service connection for a 
bilateral foot disability, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Psychiatric Disability

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a psychiatric 
disability.  The evidence does not indicate that the Veteran 
currently has any psychiatric disability.

The Veteran contends that he has a psychiatric disability 
that is related to his service.

However, post-service VA and private records are void of 
findings, complaints, symptoms, or diagnoses of a psychiatric 
disability.

The Board has considered the Veteran's statements that he is 
entitled to service connection for a psychiatric disability.  
However, as a layperson, the Veteran is not competent to give 
a medical opinion on causation or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about current 
symptoms and what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Additionally, the Veteran's statements may 
be competent to support a claim for service connection where 
the events or the presence of disability, or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  While the Veteran is 
contending that he has a psychiatric disability, psychiatric 
disabilities are not subject to lay diagnosis.  The Veteran 
can report symptoms of anxiety, nervousness, and depression.  
However, those are subjective symptoms and not readily 
identifiable or apparent as clinical disorders in the way 
that varicose veins may be observed, objectively.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  In sum, the issue does 
not involve a simple diagnosis.  While the Veteran purports 
that he has a psychiatric disability, the medical records are 
negative for any findings, complaints, or symptoms of any 
psychiatric disability and there is no evidence establishing 
a diagnosis of any psychiatric disability.  The Veteran's 
statements alone are not competent to provide either a 
medical diagnosis or medical nexus and a medical professional 
has not made this connection.  Thus, the Veteran's lay 
assertions are not competent or sufficient.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board finds that there are no post-service medical 
records that demonstrate that the Veteran currently has 
diagnosed psychiatric disability.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
38 U.S.C.A. § 1110.  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the 
absence of evidence showing a currently diagnosed psychiatric 
disability, service connection cannot be granted.

In sum, the Board has carefully weighed the evidence of 
record, the statements of the Veteran, and the treatment 
records, in light of the applicable law, and finds that 
equipoise is not shown.  As the weight of medical evidence is 
against the Veteran's claim for service connection for a 
psychiatric disability, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a bilateral foot disability is denied.

Service connection for a psychiatric disability is denied.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's remaining claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claims requires additional 
development.

With respect to the Veteran's claims for neck and low back 
disabilities, the Veteran contends that he injured his neck 
and low back during service when he fell from a telephone 
pole.  His service personnel record indicates that he served 
as a radio operator during service.  A July 1999 VA treatment 
record reveals a history of lumbar disk disease.  A March 
2005 VA treatment record reflects the Veteran's complaints of 
neck pain that he related to a fall from a pole during 
service, with intermittent neck pain since service.  In March 
2006, he was treated for neck and low back pain.  MRI 
examinations in March 2005 and May 2005 reflect disabilities 
of the lumbar, thoracic, and cervical spine.  VA's duty to 
assist includes a duty to provide a medical examination or 
obtain a medical opinion where it is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Although the Veteran is competent to report the 
onset of back and neck pain in service, and the continuity of 
symptoms after service, he is not competent to relate any 
current back and neck disabilities to his active service.  As 
such relationship remains unclear to the Board, the Board 
finds that a VA examination is necessary in order to fairly 
decide his claims.  McLendon v. Nicholson, 20 Vet. 
App. (2006).

With respect to the Veteran's claim for a bilateral knee 
disability, the Veteran contends that he has a bilateral knee 
disability that is related to a fall from a telephone pole 
during his service.  A left knee x-ray examination in October 
1999 revealed mild to moderate degenerative osteoarthritis 
changes along the medical and patellofemoral joint 
compartments with posteroinferior osteophytic spurring of the 
patella.  A private treatment record indicates that the 
Veteran underwent a total bilateral knee arthroplasty in 
October 2002.  A private treatment record dated in January 
2004 reveals a diagnosis of bilateral knee replacements due 
to severe degenerative arthritis and spinal stenosis.  VA 
medical records dated in September 2005 show that the Veteran 
injured his left knee during a recent fall.  The impression 
was left knee pain.  An October 2005 x-ray examination of the 
left knee revealed joint effusion.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2008); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although 
the Veteran is competent to report the onset of bilateral 
knee problems in service, and the continuity of symptoms 
after service, he is not competent to relate any current 
bilateral knee disability to his active service.  As such 
relationship remains unclear to the Board, the Board finds 
that a VA examination is necessary in order to fairly decide 
his claim.  McLendon v. Nicholson, 20 Vet. App. (2006).

Finally, the Veteran contends that he has a skin condition 
that is related to his service.  VA treatment records dated 
in September 2005 reflect that the Veteran's psoriasis was 
under control with occasional flare-ups of an inguinal yeast 
infection.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Although the Veteran is 
competent to report the onset of a skin condition in service, 
and the continuity of symptoms after service, he is not 
competent to relate any current skin condition to his active 
service.  As such relationship remains unclear to the Board, 
the Board finds that a VA examination is necessary in order 
to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. 
App. (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule a VA examination to ascertain 
the nature and etiology of any current low 
back disability.  The claims folder should 
be reviewed and that review should be 
indicated in the examination report.  The 
rationale for all opinions must be 
provided.  In addition, the examiner 
should provide the following:

    (a)  Diagnose any current low back 
disability.

Is it as likely as not (50 percent 
probability or more) that any low 
back disability was incurred in or 
aggravated by the Veteran's active 
service, including a fall from a 
telephone pole during service?  
The examiner must consider the 
Veteran's statements regarding 
continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (examination 
inadequate where the examiner did 
not comment on veteran's report of 
in-service injury and relied on 
lack of evidence in service 
medical records to provide 
negative opinion).

    (b)  Diagnose any current cervical 
spine disability.

Is it as likely as not (50 percent 
probability or more) that any 
cervical spine disability was 
incurred in or aggravated by the 
Veteran's service, including 
complaints of back pain and 
treatment for the same during 
service?  The examiner must 
consider the Veteran's statements 
regarding continuity of 
symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(examination inadequate where the 
examiner did not comment on 
Veteran's report of in-service 
injury and relied on lack of 
evidence in service medical 
records to provide negative 
opinion).

2.  Schedule a VA examination to ascertain 
the nature and etiology of any current 
bilateral knee disability.  The claims 
folder should be reviewed and that review 
should be indicated in the examination 
report.  The rationale for all opinions 
must be provided.  In addition, the 
examiner should provide the following:

    (a)  Diagnose any current bilateral 
knee disability.

(b)  Is it as likely as not (50 percent 
probability or more) that any bilateral 
knee disability was incurred in or 
aggravated by the Veteran's service, 
including a fall from a telephone pole 
during service?  The examiner must 
consider the Veteran's statements 
regarding continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination inadequate where 
the examiner did not comment on 
veteran's report of in-service injury 
and relied on lack of evidence in 
service medical records to provide 
negative opinion).

3.  Schedule a VA examination to ascertain 
the nature and etiology of any current 
skin disorder.  The claims folder should 
be reviewed and that review should be 
noted in the examination report.  The 
rationale for all opinions must be 
provided.  In addition, the examiner 
should provide the following:

    (a)  Diagnose any current skin 
disorder(s).

(b)  Is it as likely as not (50 percent 
probability or more) that any skin 
disorder was incurred in or aggravated 
by the Veteran's service?  The examiner 
must consider the Veteran's statements 
regarding continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination inadequate where 
the examiner did not comment on 
veteran's report of in-service injury 
and relied on lack of evidence in 
service medical records to provide 
negative opinion).

4.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


